Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/14/22 has been entered.

Election/Restrictions
Newly submitted and amended claims 15-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
This application contains claims directed to the following patentably distinct species:
A)  optical imaging system species comprising positive fifth lens (claim(s) 15-23, a first species of claim 14);
B)  optical imaging system species comprising negative fifth lens (claim(s) 24, a second species of claim 14).
The species are independent or distinct because of their mutually exclusive characteristics or features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No claim(s) is(are) generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Since applicant has received an action on the merits for the originally presented invention (see claim 14 rejection in the office action dated 3/24/22), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14 (the first species), 15-23 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 6/14/22 have been considered as follows.
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
Allowable Subject Matter:
	The allowability of claim 17 is withdrawn in view of the claim amendment.
 
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,5-12 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Baik (US 20180180855, of record). 

    PNG
    media_image1.png
    660
    450
    media_image1.png
    Greyscale

Regarding claim 1, Baik teaches An optical imaging system (Figs. 7-9, Table 3), comprising: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, sequentially arranged from an object side,
wherein the sixth lens has a concave image side surface (Table 3),
TTL/(2*Img HT)<0.7 (4.551/(2*3.42)=0.67), where a distance on an optical axis from an object-side surface of the first lens to an imaging plane of an image sensor is TTL, and half of a diagonal length of the imaging plane of the image sensor is Img HT, and
Fno<1.9 (1.890), where an F-number of the optical imaging system is Fno.

Regarding claim 2, Baik further teaches The optical imaging system of claim 1, wherein 25<v1−v2<45 (36), where an Abbe number of the first lens is v1, and an Abbe number of the second lens is v2.

Regarding claim 5, Baik further teaches The optical imaging system of claim 1, wherein 0<f1/f<2.0 (3.481/3.72), where a focal length of the first lens is f1, and an overall focal length of the optical imaging system is f.

Regarding claim 6, Baik further teaches The optical imaging system of claim 1, wherein −10.0<f2/f<0 (-7.322/3.72), where a focal length of the second lens is f2, and an overall focal length of the optical imaging system is f.

Regarding claim 7, Baik further teaches The optical imaging system of claim 1, wherein f3/f>1.5 (42/3.72), where a focal length of the third lens is f3, and an overall focal length of the optical imaging system is f.

Regarding claim 8, Baik further teaches The optical imaging system of claim 1, wherein |f4/f|>3.0 (19/3.72), where a focal length of the fourth lens is f4, and an overall focal length of the optical imaging system is f.

Regarding claim 9, Baik further teaches The optical imaging system of claim 1, wherein −2.0<f2/f3<0 (-7/42), where a focal length of the second lens is f2, and a focal length of the third lens is f3.

Regarding claim 10, Baik The optical imaging system of claim 1, wherein 1.0<f12/f<1.5 (5.5/3.72=1.48), where a synthetic focal length of the first lens and the second lens is f12, and an overall focal length of the optical imaging system is f.

Regarding claim 11, Baik further teaches The optical imaging system of claim 1, wherein TTL/f<1.4 (4.551/3.72=1.2), where an overall focal length of the optical imaging system is f, and 
BFL/f<0.4 (0.8/3.72), where a distance on the optical axis from an image-side surface of the seventh lens to the imaging plane of the image sensor is BFL.

Regarding claim 12, Baik further teaches The optical imaging system of claim 1, wherein D1/f<0.1 (0.16/3.72), where a distance on the optical axis from an image-side surface of the first lens to an object-side surface of the second lens is D1, and an overall focal length of the optical imaging system is f.

Claim(s) 1,14,24 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Wang (CN 109358416). 

    PNG
    media_image2.png
    460
    523
    media_image2.png
    Greyscale

Regarding claim 1, Wang teaches An optical imaging system (Fig. 3, Tables 4-6, 22, [207]), comprising: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, sequentially arranged from an object side,
wherein the sixth lens has a concave image side surface (Fig. 3, near the edge),
TTL/(2*Img HT)<0.7 (0.66), where a distance on an optical axis from an object-side surface of the first lens to an imaging plane of an image sensor is TTL, and half of a diagonal length of the imaging plane of the image sensor is Img HT, and
Fno<1.9 (1.68), where an F-number of the optical imaging system is Fno.

Regarding claim 14, Wang further teaches (Table 5, +-+--+-) The optical imaging system of claim 1, wherein the first lens comprises positive refractive power, the second lens comprises negative refractive power, the third lens comprises positive refractive power, the fourth lens comprises negative refractive power, the fifth lens comprises negative refractive power, the sixth lens comprises positive refractive power, and the seventh lens comprises negative refractive power.

Regarding claim 24, mutatis mutandis, Wang teaches all the limitations as stated in claims 1 and 14 rejections above. 

Claim(s) 1,3,13 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Huang (US 20210072507). 

    PNG
    media_image3.png
    477
    550
    media_image3.png
    Greyscale

Regarding claim 1, Huang teaches An optical imaging system (Fig. 13, Tables 19-22), comprising: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, sequentially arranged from an object side,
wherein the sixth lens has a concave image side surface (Table 19),
TTL/(2*Img HT)<0.7 (1.39/2), where a distance on an optical axis from an object-side surface of the first lens to an imaging plane of an image sensor is TTL, and half of a diagonal length of the imaging plane of the image sensor is Img HT, and
Fno<1.9 (1.48), where an F-number of the optical imaging system is Fno.

Regarding claim 3, Huang further teaches The optical imaging system of claim 1, wherein v1−v3<25 (0), where an Abbe number of the first lens is v1, and an Abbe number of the third lens is v3.

Regarding claim 13, Huang further teaches The optical imaging system of claim 1, wherein FOV<80° (2xarctan(1.24x0.3022/0.4512)=39.7x2), where a field of view of the optical imaging system is FOV.

Claim(s) 1,4 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Lin (US 20200249434). 

    PNG
    media_image4.png
    769
    557
    media_image4.png
    Greyscale

Regarding claim 1, Lin teaches An optical imaging system (Fig. 5, Table 5), comprising: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, sequentially arranged from an object side,
wherein the sixth lens has a concave image side surface (Fig. 5),
TTL/(2*Img HT)<0.7 (1.3/2), where a distance on an optical axis from an object-side surface of the first lens to an imaging plane of an image sensor is TTL, and half of a diagonal length of the imaging plane of the image sensor is Img HT, and
Fno<1.9 (1.84), where an F-number of the optical imaging system is Fno.

Regarding claim 4, Lin further teaches The optical imaging system of claim 1, wherein 15<v1−v5<35 (18.7), where an Abbe number of the first lens is v1, and an Abbe number of the fifth lens is v5.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234